Mr. PRESIDING JUSTICE SIMKINS delivered the opinion of the court: The defendant, Glenn Miller, was indicted for the crime of burglary, tried before a jury, and convicted. He was sentenced to an indeterminate term of 1 to 3 years.  He appeals, contending that guilt was not established beyond a reasonable doubt. The appellee has not filed a brief in support of the judgment below, and this places the reviewing court in the role of advocate as well as judge (People v. Spinelli, 83 Ill.App.2d 391, 227 N.E.2d 779). Lack of appearance by the appellee permits reversal of the judgment with no discussion of the merits. It is also true that if it would be manifestly unjust to reverse pro forma the court, in its discretion, may consider the appeal on its merits. After examining the record, we have determined that pro forma reversal is the appropriate action. Judgment reversed. TRAPP and CRAVEN, JJ., concur.